                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION


MARCUS ANTHONY HARDMON                              CIVIL ACTION NO. 17-1118

VERSUS                                              JUDGE ELIZABETH E. FOOTE

U.L. COLEMAN, ET AL.                                MAGISTRATE JUDGE HAYES


                                 MEMORANDUM RULING

       Now before the Court is a Second Motion to Dismiss for Failure to State a Claim [Record

Document 29] filed by Defendant U.L. Coleman Properties, L.L.C. pursuant to Federal Rule of

Civil Procedure 12(b)(6). Plaintiff Marcus Hardmon has filed an opposition and Defendant has filed

a reply. [Record Documents 31 & 32]. For the reasons discussed below, the Motion to Dismiss is

GRANTED in part and DENIED in part.

       The motion is DENIED as to Plaintiff’s race and age discrimination claims. The motion is

GRANTED as to Plaintiff’s religious and sex discrimination claims. Those claims are hereby

DISMISSED WITH PREJUDICE. The motion is also GRANTED as to all of Plaintiff’s claims

that are not based on workplace discrimination. Those claims are DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction.

                                       BACKGROUND

       Plaintiff Marcus Hardmon (“Plaintiff”), appearing pro se, filed a complaint in this Court

using a pre-made form for pro se litigants who seek to file workplace discrimination claims under

Title VII of the Civil Rights Act of 1964 (“Title VII”). Record Document 1, p. 1. The only

information provided in the complaint is that Plaintiff filed a charge with the Equal Employment

Opportunity Commission (“EEOC”) and that the EEOC sent him a right-to-sue letter. Id. Plaintiff


                                                1
also included twenty-four pages of attachments with his complaint. Record Document 1-2. These

attachments include a Louisiana Commission on Human Rights intake form (pp. 1–6), several pages

of text that appear to be a narrative written by Plaintiff about the incidents of which he complains

(pp. 7–15), information from several different websites about legal drugs that can cause a positive

drug test for THC (pp. 16–20), and a document entitled “Dismissal and Notice of Rights” from the

EEOC stating that it closed its file on this matter and giving Plaintiff the right to sue (pp. 21–24).

Plaintiff alleges that he was the maintenance supervisor at Northgate Square Apartments

(“Northgate”) in Bossier City, Louisiana when his employment was terminated on November 24,

2015, because of “an alleged failed drug test.” Id. at 1–2, 7. He states that the failed drug test was

in error and that he passed a second drug test later that same day. Id. at 7.

       Plaintiff’s main argument appears to be that his termination represents employment

discrimination. He is black and claims that a similarly situated white employee, Matthew Thomas

(“Thomas”), hit a car with his truck while at work in 2015 and refused to go to “work care” 1 because

he knew he would fail the required drug test. Id. at 7 & 10. Plaintiff claims that Thomas was initially

fired because of this incident but was rehired shortly thereafter. Id. at 10. Plaintiff also claims that

he was replaced by a younger, white employee after his termination. Id. at 15.

       Plaintiff had filed his original complaint against U.L. Coleman (“Coleman”), an individual

defendant. See Record Documents 15, p. 16. However, Plaintiff’s EEOC letter granted him the right

to file a lawsuit against Northgate. Record Document 1-2, p. 21. Coleman filed a motion to dismiss

in response to Plaintiff’s original complaint. Record Document 15. The Court granted Coleman’s

motion on the grounds that Plaintiff had not exhausted his administrative remedies against Coleman



1
  From the information Plaintiff provides, it appears that employees are required to go to “work
care” and take a drug test after they have an accident on the job. See Record Document 1-2, pp. 10,
14, & 15.
                                                   2
as required by Title VII. Record Document 18, p. 7. The Court granted Plaintiff leave to amend his

complaint and name a proper party as a defendant. Id. (citing Taylor v. Books A Million, Inc., 296

F.3d 376, 378–79 (5th Cir. 2002)). Plaintiff responded to the Court’s instruction by filing an

amended complaint naming as defendant U.L. Coleman Properties, L.L.C. (“Defendant”). Record

Document 19, p. 1. In response, Defendant filed the instant motion to dismiss. Record Document

29-1, p. 3.

                                        LEGAL STANDARD

        In order to survive a motion to dismiss brought under Federal Rule of Civil Procedure

12(b)(6), a plaintiff must “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. at 678. The court must accept as true all of the factual

allegations in the complaint in determining whether plaintiff has stated a plausible claim. See Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); In re Katrina Canal Breaches Litig., 495

F.3d 191, 205 (5th Cir. 2007). However, a court is “not bound to accept as true a legal conclusion

couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). If a complaint cannot

meet this standard, it may be dismissed for failure to state a claim upon which relief can be granted.

Iqbal, 556 U.S. at 678–79. A court does not evaluate a plaintiff’s likelihood for success, but instead

determines whether plaintiff has pleaded a legally cognizable claim. United States ex rel. Riley v.

St. Luke’s Episcopal Hosp., 355 F.3d 370, 376 (5th Cir. 2004). A dismissal under 12(b)(6) ends the

case “at the point of minimum expenditure of time and money by the parties and the court.”

Twombly, 550 U.S. at 558.



                                                    3
                                       LAW & ANALYSIS

       Defendant moves for the dismissal of Plaintiff’s complaint pursuant to Rule 12(b)(6).

Record Document 29-1, p. 1. Rule 12(b)(6) must be read in conjunction with Federal Rule of Civil

Procedure 8(a), which requires “a short and plain statement of the claim showing that the pleader

is entitled to relief” and “a demand for the relief sought.” Fed. R. Civ. P. 8(a); see Twombly, 550

U.S. at 555 (2007). Defendant argues that Plaintiff’s complaint should be dismissed because it does

not comply with Rule 8(a). Id. Defendant alleges that the complaint is so verbose that it cannot

identify any specific allegations or formulate proper defenses in response. Id. at 3.

       In Plaintiff’s opposition, his only argument is that Defendant’s motion was filed one day

after the August 29, 2019, deadline for filing responsive pleadings. Record Document 31, p. 1.

Plaintiff claims that Defendant “[l]oses this case on default for not filing on time.” Id. In reply,

Defendant contends that its motion to dismiss was filed one day after the deadline because of a

docketing error and that this constitutes excusable neglect that did not prejudice Plaintiff. Record

Document 32, p. 1. The Court agrees that Plaintiff was not prejudiced by this delay and will consider

Defendant’s motion despite the fact that it was filed one day after the deadline.

I.     Title VII Exhaustion

       The Court will begin by addressing Title VII’s exhaustion requirement because it was the

basis of the Court’s previous ruling. Defendant’s motion does not raise Title VII exhaustion as

grounds for dismissal, nor does Defendant deny that it was Plaintiff’s employer at the time of the

alleged events. See Record Document 29-1. “[T]he burden of pleading and proving Title VII

exhaustion lies with defendants and operates as an affirmative defense.” Hardaway v. Hartford

Public Works Dep’t, 879 F.3d 486, 491 (2d Cir. 2018). Because the exhaustion requirement is not

a pleading requirement incumbent on Plaintiff, the Court cannot dismiss Plaintiff’s Title VII claims



                                                  4
sua sponte for failure to exhaust. Id.; see also Fort Bend Cty., Tex. v. Davis, 193 S. Ct. 1843, 1851

(2019) (holding that Title VII’s charge-filing requirement is a procedural rather than a jurisdictional

requirement).

       Furthermore, although Plaintiff’s amended complaint and its attachments do not establish a

direct connection between Defendant and Northgate, the party named as Plaintiff’s employer in his

EEOC right-to-sue letter, some of the documents attached to the amended complaint demonstrate

that Plaintiff was employed by Defendant during the time of the alleged events. Record Document

19-1, pp. 9–11. For example, Plaintiff submits a letter from the Louisiana Workers’ Compensation

Corporation regarding workers’ compensation insurance coverage for an accident that occurred on

November 20, 2015, and caused injury to Plaintiff’s left ring finger. Id. at 9. This letter names

Defendant as the “Insured” and Plaintiff as the “Injured Employee.” Id. Meanwhile, Plaintiff listed

Northgate as his employer on his Louisiana Commission on Human Rights intake form and the

attachments to his complaint describe a work-related injury to his ring finger that occurred on

November 20, 2015. Record Document 1-2, pp. 1 & 8. Based on these connections between

Northgate and Defendant, and because Defendant challenges Plaintiff’s claims on the merits and

does not allege that is it not the proper defendant to this suit, the Court finds that Plaintiff may

proceed with this Title VII action against Defendant. E.E.O.C. v. Simbaki, Ltd., 767 F.3d 475, 481

(5th Cir. 2014) (stating that, although a party not named in an EEOC charge may generally not be

sued under Title VII, courts “liberally construe Title VII’s naming requirement so as to not frustrate

claimants with needless procedural roadblocks.”).

II.    Subject Matter Jurisdiction

       The Court now turns to whether Plaintiff’s claims may be heard in federal court. Federal

courts are courts of limited jurisdiction and may hear only those cases over which they have subject



                                                  5
matter jurisdiction. Giannakos v. M/V Bravo Trader, 762 F.2d 1295, 1297 (5th Cir. 1985). There

are two main types of federal subject matter jurisdiction: federal question jurisdiction under 28

U.S.C. § 1331 and diversity jurisdiction under 28 U.S.C. § 1332. The Court must determine sua

sponte whether it has subject matter jurisdiction even when the issue is not raised by the parties and

must dismiss any action in which jurisdiction is lacking. Giannakos, 762 F.2d at 1297. “[T]here is

a presumption against subject matter jurisdiction that must be rebutted by the party bringing an

action to federal court.” Coury v. Prot, 85 F.3d 244, 248 (5th Cir. 1996).

       Plaintiff has not alleged diversity of citizenship between the parties as required by 28 U.S.C.

§ 1332. Therefore, this case is properly before the Court only if Plaintiff can show that a statutory

basis for federal jurisdiction exists, pursuant to § 1331. Wilson v. Rayford, 161 F. App’x 425, 426

(5th Cir. 2006) (per curiam) (citing Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994)). Both Plaintiff’s original and amended complaint reference Title VII and workplace

discrimination. Because Title VII is federal law, the Court may exercise federal question

jurisdiction over those claims pursuant to § 1331. However, Plaintiff has failed to articulate a basis

for federal question jurisdiction as to any of his other claims. 2 Additionally, the Court declines to

exercise supplemental jurisdiction over these claims pursuant to 28 U.S.C. § 1367. Therefore,

Defendant’s motion to dismiss [Record Document 29] is GRANTED as to all of Plaintiff’s claims

other than those related to Title VII and/or workplace discrimination. Those claims are hereby

DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction.




2
 For instance, Plaintiff seeks recovery for injuries sustained on the job and compensation for having
to use his own truck when he worked for Defendant. Record Document 31, pp. 1–2.

                                                  6
III.        Title VII Claims

            In his EEOC paperwork, Plaintiff checked boxes indicating that he was discriminated

against because of his race, religion, sex, and age. Record Document 1-2, p. 23. However, he alleges

no facts related to sex or religious discrimination. See Record Documents 1 & 19. Therefore,

Defendant’s Motion to Dismiss [Record Document 29] is GRANTED as to Plaintiff’s claims of

sex and religious discrimination. Those claims are hereby DISMISSED WITH PREJUDICE. The

Court will now evaluate Plaintiff’s claims of race and age discrimination.

       A.      Race Discrimination

            Title VII states that it shall be an “unlawful employment practice” for an employer “to fail

or refuse to hire or to discharge any individual, or otherwise to discriminate against any individual

with respect to his compensation, terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1) (2012). Where,

as in the instant case, a plaintiff offers only circumstantial evidence of discrimination, the three-

step McDonnell Douglas framework applies. Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 219

(5th Cir. 2001); see McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Under this

framework, a plaintiff must assert a prima facie case of discrimination, which, if established, raises

a presumption of discrimination. Id. “The employer must then produce a legitimate,

nondiscriminatory reason for the adverse employment decision.” Id. Once the employer produces

such a reason, the presumption of discrimination dissipates and the plaintiff must prove that the

employer’s given reason for the termination was pretextual and that he was discriminated against

because of his protected status. Id. at 219–20.

            The McDonnell Douglas framework is not a rigid pleading requirement and in order to

survive a motion to dismiss, Plaintiff need not plead a prima facie case of discrimination. Puente v.



                                                     7
Ridge, 324 F. App’x 423, 427 (5th Cir. 2009). However, Plaintiff is not excused from his obligation

to “allege facts sufficient to state all the elements of his claims,” and therefore the Court may still

consider the McDonnell Douglas framework at this stage. Id. at 428 (internal citations omitted). A

prima facie case of race discrimination requires a showing that the plaintiff (1) is a member of a

protected group; (2) was qualified for the position at issue; (3) was discharged or suffered some

adverse employment action by the employer; and (4) was replaced by someone outside his protected

group or was treated less favorably than other similarly situated employees outside the protected

group. McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007).

       In this case, the Court finds that Plaintiff has pled enough facts to meet the elements of a

prima facie case of race discrimination. As to the first element, Plaintiff is black and is therefore a

member of a protected group. See Record Document 1-2, p. 1. Second, Plaintiff claims to have been

working for Defendant in a maintenance-related capacity since 2006. Id. at 2. The Court construes

this statement as an allegation that Plaintiff was qualified for his position. Regarding the third

element, Plaintiff’s allegation that he was terminated from his employment clearly qualifies as an

adverse employment action. Id. at 7; see Stone v. La. Dept. of Revenue, 590 F. App’x 332, 339 (5th

Cir. 2014) (per curiam). Finally, Plaintiff’s complaint meets the fourth element of a prima facie

case in two ways: by alleging that he was replaced by a younger, white employee and by alleging

that he was treated less favorably than a similarly-situated white employee. Record Document 1-2,

pp. 15. When construing all of Plaintiff’s alleged facts as true, as the Court must at the motion to

dismiss stage, he has successfully alleged facts that support a prima facie case of race discrimination

on two separate grounds. Therefore, Defendant’s motion to dismiss [Record Document 29] is

DENIED as to Plaintiff’s claim of race discrimination.




                                                  8
    B.      Age Discrimination

         Plaintiff’s age discrimination claim is governed by the Age Discrimination in Employment

Act of 1967 (“ADEA”). Under the ADEA, “[i]t shall be unlawful for an employer ... to discharge

any individual or otherwise discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual's age.” 29 U.S.C. §

623(a)(1). Like a race discrimination claim, a claim of age discrimination uses the McDonnell

Douglas framework when a plaintiff’s claim is not based on direct evidence of discrimination.

Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 377–78 (5th Cir. 2010). A prima facie

case of age discrimination involves similar elements, requiring a plaintiff to show that: “(1) he was

discharged; (2) he was qualified for the position; (3) he was within the protected class at the time

of his discharge; and (4) he was either i) replaced by someone outside the protected class, ii)

replaced by someone younger, or iii) otherwise discharged because of his age.” Id. at 378 (quoting

Berquist v. Wash. Mut. Bank, 500 F.3d 344, 349 (5th Cir. 2007)). Plaintiff’s age discrimination

claim survives the instant motion to dismiss for the same reasons as his race discrimination claim.

He alleges that he was a member of a protected class, 3 that he was qualified for the position, that he

was terminated, and that he was replaced by a younger employee. Because Plaintiff has alleged a

prima facie case of age discrimination, Defendant’s motion to dismiss [Record Document 29] is

DENIED as to that claim.

                                          CONCLUSION

         For the reasons discussed below, the Defendant’s Motion to Dismiss [Record Document 31]

is GRANTED in part and DENIED in part.


3
  Plaintiff lists his birthdate as August 27, 1974, meaning that he was 41 years old when he was
terminated in 2015. Record Document 1-2, pp. 1–2. The ADEA protects individuals who are at
least 40 years of age. 29 U.S.C. § 631(a).
                                                  9
       The motion is DENIED as to Plaintiff’s race and age discrimination claims.

       The motion is GRANTED as to Plaintiff’s claims of religious and sex discrimination. Those

claims are DISMISSED WITH PREJUDICE.

       The motion is also GRANTED as to all of Plaintiff’s claims that are not based on workplace

discrimination. Those claims are DISMISSED WITHOUT PREJUDICE for lack of subject

matter jurisdiction.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 31st day of March, 2020.




                                           ELIZABETH E. FOOTE
                                           UNITED STATES DISTRICT JUDGE




                                               10
